                   Case 1:17-cr-00043-DB Document 42 Filed 08/08/19 Page 1 of 1
                                                                         ~6'/)//!!
                                                                           ~Ou~0z;'J:,
PSS - DIUT 02/19

                                    UNITED STATES PROBATION OFFICE
                                                                                 'tOf 'f'O <;
                                       FOR THE DISTRICT OF UTAH     ()              0'1~)'~~.
                                                                 lir . 41, 4(/8           c:70;.!S4ts
                     Request and Order to Amend Conditions of Pretr                     ~~<f <'a            0qf//lc7
                                                                                        ()~Ao   ~$     Z9
Name of Defendant: Elet Neilson                              Docket Number: 1: 17CROif~ < O~         C~<S
                                                                                         ~'91f           l)>k"
Name of Judicial Officer:     Honorable Dee Benson
                              Senior U.S. District Judge

Date of Release:     August 16, 2017


                                    PETITIONING THE COURT

To amend the conditions of pretrial release as follows: Remove the condition placing the defendant on a
sobrietor.


                                                      CAUSE
On November 15, 2018, the defendant appeared before Your Honor to answer for a pretrial release violation.
The Court ordered the defendant released on the previously set conditions along with adding three
conditions: no contact with victims, witnesses, codefendants; no alcohol; and placement on a sobrietor. To
date, the defendant has been compliant with this condition, therefore, this officer is requesting the condition
for the sobrietor be removed.

                                       I declare under penalty of perjury that the foregoing is true and correct.



                                                                    By      Annie Carr
                                                                            U.S. Pretrial Services Office
                                                                            Date: August 8, 2019


THE COURT ORDERS:

D No action
D })ther: _ _ _ _ _ _ _ _ _ __
lii'That the conditions or pretrial release be amended as outlined above



                                                                     ~L
                                                                 Honorable Paul M. Warner
                                                                 Chief U.S. Magistrate Judge

                                                                 Date:     YA~ Zo 1;::y
